DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,218,621 and Claims 1, 16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,645,263. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 1, 16 and 20 are broader then and fully encompassed by claim 12 of 11,218,621 and claim 5 of 10,645,263.  Additionally, the dependent claims of the application appear in patent 11,218,621 but do not always directly depend from claim 12, however at the time the invention was effectively filed one or ordinary skill in the art would have recognized that it would have been obvious to have said claims dependent upon claim 12 as they are drawn to the same inventive concepts and there is no conflicting of embodiments that would have prevented it if Applicant had chosen to present such dependent claims at the time of the parent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claims 1-19 states “the second heating film of the resistance heating film” (in claim 1 and 16), however, the specification only ever mentions a single heating film.  Claim 14 furthers this by stating the resistance heating film comprises a “first heating film” and a “second heating film” which could imply they are separate components.  While the specification is silent to how the film is made or applied, it’s unclear if by claiming the film is two films a manner of making the film is implied or merely a locational relationship is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2006/0171704 A1 to Bingle et al.
With respect to claim 20 Bingle discloses, in Fig. 1-26, a heating device for a camera module (paragraph 9), comprising; a resistance heating film (transparent conductive film) disposed on a first lens (paragraph 9 and 88; where paragraph 9 starts that the layer can be on the lens); a connecting member (30d) disposed on the resistance heating film (paragraph 88); and a power applying member (30a/b) disposed on the connecting member (Fig. 12c and paragraph 88), and wherein the connecting member comprises a sheet member having an elasticity (paragraph 88; where the connecting member comprises a sheet member 30d as see in Fig. 7 which is flat; any material inherently has some elasticity which satisfies the claim as the claim does not state what the elasticity of the claim is).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Should Applicant overcome the 112 rejection above (i.e. by similarly adding the first and second heating film is a part of the resistance heating film as was done in the part) the prior art discloses claims the limitations of claims 1 and 16 as similarly discussed above with respect to claim 20.
However, the prior art does not teach or fairly suggest wherein the connecting member comprises a sheet member disposed at a bottom surface facing an upper surface of the power applying member facing the resistance heating film and having an elasticity closely connecting the power applying member to the resistance heating film (claim 1) and wherein the connecting member comprises an elastic member disposed at a bottom surface facing an upper surface of the power applying member facing the resistance heating film and closely connecting the power applying member to the resistance heating film (claim 16).
Claims 2-15 and 17-19 would similarly comprise allowable subject matter for at least the reason that they depend from claims 1 or 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

August 30, 2022